DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-19 is/are pending.  Claim(s) 5 and 12-16 is/are withdrawn.  

Response to Arguments
Applicant’s arguments, filed 9/30/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive, except as noted below.  The 35 USC 112(b) rejections of claims 1-4 and 6-11, except that of claim 2 at #17 in the 5/24/2021 Office Action, has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-4, 6-11, and 17-19 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Kratzberg was re-used herein only for its teaching of radio markers for claim 10.  The teachings of Kratzberg argued by Applicant were not re-used herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1
Claim 2 recites “up to nine fenestration-cuts”. It is unclear if this/these cuts are part of the at least one fenestration-cuts of claim 1 or different cut(s). For purposes of examination the Examiner considers this language to be “the at least on fenestration- cuts comprises up to nine fenestration-cuts”.
Claims 11 and 19 each recites the limitation "the flap access".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 3-4, 6-11, and 17-18 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9, 11, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2013/0282102 A1) 
Regarding Claim 1, Peterson teaches an interluminal vascular prosthesis for implantation into a blood vessel (e.g. abstract), with a stent framework (e.g. Figure 1, combination of rings #104) and a prosthesis material secured onto the stent framework (e.g. Figure 1, #107 and material of flaps #122), wherein the vascular prosthesis has a hollow-cylindrical body with a lumen passing therethrough (e.g. Figure 3) and a circumferentially closed jacket (e.g. Figure 1, #107; the Examiner , wherein 
at least one substantially U-shaped or V-shaped fenestration-cut in the prosthesis material of the vascular prosthesis is provided as an outwardly opening flap (e.g. Figure 1, #s 122; Figures 6-7 show the flaps where they extend from the prosthesis material), which is dimensioned and formed to receive at least one side branch for access to the lumen of the vascular prosthesis (e.g. Figures 4, 4A; abstract; the Examiner notes the side branch is not positively claimed here; rather, the ability of the flap(s) is/are able to receive a side branch), wherein the vascular prosthesis includes more fenestration-cuts than a vessel has side vessels (e.g. Figure 1, there are multiple #122s per branch location). 

Regarding Claim 2, the prosthesis has up to 9 fenestration-cuts on at least one circumferential portion (e.g. Figures 1-2, 6-7). 
Regarding Claim 3, the framework is made of rings of meandering circumferential struts arranged in a longitudinal direction, but not connected to one another (e.g. Figure 1 and discussed supra with claim 1). 
Regarding Claim 4, the framework extends over an entire length of the prosthesis (e.g. Figure 1). 
Regarding Claim 6, there is a respective stent ring at a first or a second end of the prosthesis (e.g. Figures 1, there is a ring at each end). 
Regarding Claim 8, a plurality of fenestration-cuts are present (e.g. Figure 1, there are more than two #122s, and therefore more than 1 fenestration-cuts) and have 
Regarding Claim 9, the prosthesis has at least one hollow-cylindrical side body that is the at least one side branch (e.g. [0035], #438). 
Regarding Claim 11, the flap access is formable for the at least one side branch extending inward into the lumen and/or outward from the lumen (e.g. Figures 4, 15-16). 
Regarding Claim 17, there is a respective stent ring at a first and/or a second end of the prosthesis (discussed supra for claim 6) and is connected to the stent framework (e.g. Figure 1, via #102).
Regarding Claim 19, the prosthesis has at least one hollow-cylindrical side body that is a second vascular prosthesis (discussed supra for claim 9) and connectable to the vascular prosthesis via the flap access (discussed supra for claim 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 2013/0282102 A1), as discussed supra, alone.
Regarding Claims 7 and 18, Peterson discloses the invention substantially as claimed but fails to teach the fenestration-cut has a length of 2 mm to 10 mm (claim 7) and 5 mm to 7 mm (claim 18). 
Peterson teaches a length of 10 mm to 15 mm (e.g. [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson such that the length of the fenestration-cut is 2 mm to 10 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05) or 5 mm to 7 mm as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

	

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson (US 2013/0282102 A1), as discussed and further in view of Kratzberg (US 2018/0116783 A1).
Regarding Claim 10, Peterson teaches there is a marker located on the prosthesis (e.g. [0047]) that contains a radiopaque material or is made entirely of radiopaque material (e.g. [0047]).  
Peterson discloses the invention substantially as claimed but fails to teach the marker is provided at end points of the at least on fenestration-cut and/or along the fenestration-cut.
Kratzberg teaches a marker is provided at end points of the at least on fenestration-cut and/or along the fenestration-cut (e.g. [0061]). 
Kratzberg are concerned with the same field of endeavor as the claimed invention, namely stent-grafts having fenestrated connections for side branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson such that the marker is provided at end points of the at least on fenestration-cut and/or along the fenestration-cut as taught by Kratzberg in order to provide radiographic visualization of the position of the prosthesis when placed in a body vessel of a patient (e.g. Kratzberg, [0061]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/24/2022